 

Exhibit 10.1

 

LOAN MODIFICATION AGREEMENT

 

THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective as of the 30th day of September, 2020 (the “Effective Date”), by and
between DAWSON GEOPHYSICAL COMPANY, a Texas corporation (the “Borrower”), and
DOMINION BANK, a Texas state bank (the “Lender”).

 

RECITALS:

 

On or about September 30, 2019, Lender made a revolving line of credit loan to
Borrower in the original stated principal amount of Fifteen Million and No/100
Dollars ($15,000,000.00) (the “Loan”). The Loan is evidenced and secured by,
among other things, the following documents and instruments: (i) that certain
Loan and Security Agreement dated as of September 30, 2019, executed by Borrower
and Lender (the “Loan Agreement”) and (ii) that certain Promissory Note, dated
as of September 30, 2019, in the stated principal amount of Fifteen Million and
No/100 Dollars ($15,000,000.00), made by Borrower and payable to the order of
Lender (the "Note"). The Loan Agreement and the Note, together with any and all
other documents and instruments evidencing, securing or in any manner relating
to the Loan are hereinafter sometimes collectively referred to as the "Loan
Documents."

 

Borrower has requested that Lender renew the Loan and Lender is willing to so
renew the Loan on and subject to the terms and conditions contained in this
Agreement.

 

Borrower and Lender hereby mutually agree to modify the terms of the Loan on and
subject to the terms and conditions contained in this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, the sum of
Ten and No/100 Dollars ($10.00) in hand paid, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do covenant and agree as
follows:

 

1.                  Recitals. The foregoing Recitals are agreed to be true and
correct and are hereby incorporated by reference and made a part hereof for all
purposes.

 

2.                  Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Note or the Loan
Agreement, as applicable.

 

3.                  Conditions to this Agreement. Borrower hereby acknowledges
and agrees that it shall be condition to Lender's willingness to Lender's
willingness to execute this Agreement that Borrower and all other parties
thereto, execute and deliver all necessary consents and approvals thereof, all
in form and substance satisfactory to Lender, in Lender's sole and absolute
discretion.

 



 

 



 

4.                Current Note Balance; Commitment to Lend. Notwithstanding
anything contained herein or in the Loan Documents, Borrower and Lender hereby
acknowledge and agree that (a) as of the Effective Date, the outstanding
principal balance of the Note is Zero Dollars ($0), (b) payments or prepayments
of advances made under the Note may be reborrowed strictly in accordance with
the terms of the Note and the other Loan Documents, each as modified by this
Agreement, and (c) Lender has no obligation to make any further advances under
the Note unless the terms and conditions of the Loan Documents are met for each
advance.

 

5.                Renewal of the Loan and Extension of Maturity. The Loan is
hereby renewed and the maturity date of the Note and the other Loan Documents is
hereby extended from September 30, 2020 to September 30, 2021 (the "Maturity
Date"), when the unpaid principal balance of the Note, together with all accrued
and unpaid interest thereon, shall be due and payable. Borrower hereby renews,
but does not extinguish, the Note and the liens, security interests and
assignments created and evidenced by the Loan Documents, and in this regard all
of the Loan Documents are hereby modified and renewed by extending the Maturity
Date for the Note as set forth above. Borrower covenants to observe, comply with
and perform each of the terms and provisions of the Loan Documents, as modified
hereby.

 

6.                Modification of Loan Documents. The Loan Documents are hereby
modified and amended in the following respects:

 

All references to the Maturity Date (including, without limitation, the
reference in Section 4 of the Note) and the Revolving Credit Maturity Date are
hereby modified and amended to show September 30, 2021 as the Maturity Date.

 

(a)             The second sentence of the first paragraph of the Note is hereby
deleted in its entirety and replaced with the following:

 

"This PROMISSORY NOTE, amended by the Modification, (this "Note") is executed
pursuant to and evidences the Loans funded and to be funded by Lender under the
Revolving Credit Facility pursuant to that certain LOAN AND SECURITY AGREEMENT
between Debtor and Lender dated as of SEPTEMBER 30, 2019, as amended by that
certain Loan Modification Agreement dated as of September 30th, 2020 (the
"Modification") (as amended by the Modification, and as the same may be further
amended, supplemented, renewed or extended from time to time, the "Loan
Agreement") to which reference is made for a statement of the collateral, rights
and obligations of Debtor and Lender in relation thereto; but neither this
reference to the Loan Agreement nor any provision thereof shall affect or impair
the absolute and unconditional obligation of Debtor to pay unpaid principal of
and interest on this Note when due."

 

(b)             Section 1(1) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

  



2

 



 

“Loan Documents” means this Agreement, the Note and the other agreements,
documents and instruments now or hereafter evidencing, securing, governing,
guaranteeing, or pertaining to the Loans, all as modified and amended by that
certain Loan Modification Agreement dated effective as of September 30th, 2020,
executed by Lender and Debtor (the "Modification")."

 

7.                  Payment of Lender's Fees and Expenses. Contemporaneously
with the execution and delivery of this Agreement, Borrower shall pay, or cause
to be paid, all costs and expenses incident to the preparation, negotiation,
execution and recordation of this Agreement and the consummation of the
transaction contemplated hereby, including, but not limited to reasonable fees
and expenses of legal counsel to Lender.

 

8.                  Incorporation into the Note. This Agreement is hereby made a
part of, and is incorporated by reference in the Note. The Note, as modified by
this Agreement, shall be deemed to be one and the same instrument, evidencing a
single indebtedness owed by Borrower to Lender.

 

9.                  Reaffirmation. Borrower hereby represents and agrees that
there are no oral agreements which modify any of the Loan Documents, and that
the Loan Documents, as expressly modified herein, constitute the entire
agreement between Borrower and Lender with respect to the Loan. Borrower hereby
reaffirms and restates, as of the Effective Date, all covenants,
representations, and warranties set forth in any of the Loan Documents to which
it is a party or by which it is otherwise bound. Nothing herein shall
constitute, and there has not otherwise occurred, any extinguishment or release
of or substitution for the obligations and agreements of Borrower under the Note
or any of the other Loan Documents, and nothing herein shall constitute, and
there has not otherwise occurred, any novation with respect to the Note or any
other Loan Document. Except as expressly modified herein, all terms, covenants
and provisions of the Note and the other Loan Documents shall remain unaltered
and in full force and effect and Borrower does hereby expressly ratify and
confirm the Note and the other Loan Documents as modified hereby.

 

10.              Representations. Borrower hereby warrants, represents, and
certifies to Lender the following facts knowing that Lender requires, and is
relying upon, the warranties, representations, and certifications contained in
this paragraph as a condition to entering into this Agreement:

 

(a)       No Defenses. As of the Effective Date, Borrower does not have any
defense, right of setoff, counterclaim, claim, or cause of action of any kind or
description against Lender related to (i) payment of the principal sum described
in the Note, (ii) payment of interest under the Note, (iii) payment of any other
sums due and payable under the Note or any of the other Loan Documents, (iv)
performance of any obligations under the Loan Documents, or (v) any of Lender's
acts or omissions with respect to the Loan Documents or Lender's performance
under the Loan Documents. To the extent Borrower now has, or in the future
possesses, any defenses, rights of setoff, counterclaims, claims or causes of
action against Lender or the repayment of all or a portion of the Loan, whether
known or unknown, fixed or contingent, the same are hereby forever irrevocably
waived and released in their entireties.

 



3

 

 

(b)                 Enforceable Obligations. The Note and the other Loan
Documents are valid and enforceable against Borrower in accordance with their
respective terms. Lender is not in default and no event has occurred which, with
the passage of time, giving of notice, or both, would constitute a default by
Lender of Lender's obligations under the terms and provisions of the Loan
Documents.

 

(c)                  Strict Performance. Lender's agreement to modify the Note,
as set forth herein, is without prejudice to Lender's right at any time
hereafter to exercise any right or remedy conferred upon Lender in the Note or
any of the other Loan Documents or otherwise available at law or in equity, and
shall not constitute a waiver of Lender's right to insist upon strict
performance by Borrower of their respective obligations under the Note and the
other Loan Documents.

 

11.            No Waiver or Implication. This Agreement modifies the Loan
Documents, and in no way acts as a release or relinquishment of any lien,
security interest, right, title, privilege, or remedy created by any of the Loan
Documents or now or hereafter existing at law or in equity. The liens and
security interests of the Loan Documents securing payment of the Note (as the
Note has been herein modified) are hereby renewed and confirmed by Borrower in
all respects, and shall continue to be enforceable and shall remain in full
force and effect until the entire principal amount of the Note, as modified by
this Agreement, all accrued but unpaid interest, and all extensions, renewals
and rearrangements thereof, and all other sums secured by the Loan Documents
have been fully and finally paid. Borrower hereby agrees that nothing herein
shall constitute a waiver by Lender of any default, whether known or unknown,
which may now or hereafter exist under the Note or any other Loan Document.
Borrower hereby further agrees that no action, inaction or agreement by Lender,
including, without limitation, any extension, indulgence, waiver, consent, or
agreement of modification which may have occurred or been granted or entered
into (or which may be occurring or be granted or entered into hereunder or
otherwise) with respect to nonpayment of the Loan or any portion thereof, or
with respect to matters involving security for the Loan, or with respect to any
other matter relating to the Loan, shall require or imply any future extension,
indulgence, waiver, consent, or agreement by Lender. Borrower hereby
acknowledges and agrees that Lender has made no agreement, and is in no way
obligated, to grant any future extension, indulgence, waiver, or consent or
enter into any further agreement or modification with respect to the Loan or any
matter relating to the Loan.

 

12.            Additional Documentation. From time to time, Borrower shall
execute or procure and deliver to Lender such other and further documentation
evidencing, securing or pertaining to the Loan or the Loan Documents as
reasonably requested by Lender so as to evidence or effect the terms and
provisions hereof. Upon Lender's request, Borrower shall cause to be delivered
to Lender an opinion of counsel, satisfactory to lender as to form, substance
and rendering attorney, opining as to (i) the validity and enforceability of
this Agreement and the terms and provisions hereof, and any other agreement
executed in connection with the transaction contemplated thereby; (ii) the
authority of Borrower, and any constituents of Borrower, to execute, deliver and
perform its or their respective obligations under the Loan Documents, as hereby
modified; and (iii) such other matters reasonably requested by Lender.

 



4

 

 

13.              Successors and Assigns. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs, and assigns forever; however, the
foregoing shall not be deemed or construed to confer any right, title, benefit,
cause of action or remedy upon any person or entity not a party hereto, which
such party would not or did not otherwise possess.

 

14.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas (without giving
effect to the conflict of law principles thereof).

 

15.              Miscellaneous. All personal pronouns used herein whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural, and vice versa. Titles of articles and
paragraphs as set forth herein are for convenience only and in no way define,
limit, amplify, or describe the scope or intent of any provisions hereof.

 

16.              Authority. Each party hereto has the full legal authority to
execute and deliver this Agreement. In addition, the individual who executes
this Agreement on behalf of each party hereto is authorized to act for and on
behalf of such party and to bind such party to the terms and provisions hereof.

 

17.              FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO OR
THERETO. THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE
PARTIES TO SUCH DOCUMENTS.

 

18.              Telecopied Facsimiles; Counterparts. A telecopied facsimile or
other electronically transmitted copy of a duly executed counterpart to this
Agreement shall be sufficient to evidence the binding agreement of each party to
the terms herein. However, the parties each agree to promptly return an
original, duly executed counterpart of this Agreement following the delivery of
a telecopied facsimile or other electronically transmitted copy hereof. This
Agreement may be executed in several counterparts by one or more of the
undersigned and all such counterparts so executed shall together be deemed and
constitute one final agreement, as if one document had been signed by all
parties hereto; and each such counterpart shall be deemed an original, binding
the parties subscribed hereto and multiple signature pages affixed to a single
copy of this Agreement shall be deemed to be a fully executed original
Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



5

 



 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed as of the day and year first above written.

 

  BORROWER:       DAWSON GEOPHYSICAL COMPANY,   a Texas corporation     By:  /s/
James K. Brata   Name: James K. Brata   Title: Executive Vice President – Chief
Financial Officer     LENDER:       DOMINION BANK

 

  By:  /s/ Brad North   Name: Brad North   Title: Senior Vice President

 



6

